DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-12 of U.S. Patent No. 10,797,203. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application merely broadens the claims of U.S. Patent No.  10,797,203.

Application 17/010,828
U.S. Patent No.  10,797,203
1. A light-emitting device comprising: a light-emitting element having a top surface, a bottom surface opposite to the top surface, and side surfaces connecting the top surface and the bottom surface, an element electrode of the light-




4. The light-emitting device according to claim 1, wherein the phosphor layer and the light-emitting element are directly bonded to each other.
3. The light-emitting device according to claim 1, wherein the phosphor layer is bonded to the light-emitting element via a bonding member.
5. The light-emitting device according to claim 1, wherein the phosphor layer is bonded to the light-emitting element via a bonding member.  
4. The light-emitting device according to claim 3, wherein the dielectric multilayer film is arranged on the side surfaces of the light- emitting element, and wherein the bonding member is arranged on the top surface of the light-emitting element and on the dielectric multilayer film.  
6. The light-emitting device according to claim 5, wherein the first dielectric multilayer film is arranged on the side surfaces of the light- emitting element, and wherein the bonding member is arranged on the top surface of the light-emitting element and the first dielectric multilayer film.


7. The light-emitting device according to claim 6, wherein a shape of the bonding member which is arranged on the side surfaces of the light-emitting element is a substantially triangle in a vertical sectional view.
6. The light-emitting device according to claim 1, further comprising a base having a recess, the light-emitting element being arranged on a bottom surface of the recess of the base, the reflective member being filled into the recess.  

8. The light-emitting device according to claim 1, further comprising a base having a recess, the light-emitting element being arranged on a bottom surface of the recess of the base, the reflective member being filled into the recess.  

7. The light-emitting device according to claim 1, wherein the light-emitting element is configured to emit a light having a wavelength in a range of near-ultraviolet light to blue light, and wherein the phosphor layer is configured to convert at least part of the light emitted from the light-emitting element to a light having a wavelength in a range of blue-green to red light.  

9. The light-emitting device according to claim 1, further comprising a covering layer, the covering layer being provided between the reflective member and each of the third surfaces of the light-transmissive member and side surfaces of the phosphor layer.  
10. The light-emitting device according to claim 9, wherein the light-emitting element is configured to emit a light having a wavelength in a range of near-ultraviolet light to blue light, wherein the phosphor layer is configured to convert at least part of the light emitted from the light-emitting element to a light having a wavelength in a range of blue-green to red light, and wherein the covering layer is configured to convert at least part of the light emitted from the light-emitting 


11. The light-emitting device according to claim 1, wherein an area of the light-emitting element is smaller than an area of the phosphor layer in plan view.
9. The light-emitting device according to claim 1, wherein the dielectric multilayer film is arranged on all of the side surfaces of the light- emitting element.  

12. The light-emitting device according to claim 1, wherein the first dielectric multilayer film is arranged on all of the side surfaces of the light-emitting element.



 
 Allowable Subject Matter
Claims 10-13 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOAI V PHAM/Primary Examiner, Art Unit 2892